Exhibit EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT is entered into and effective as of March 3, 2008 (“Effective Date”), by and between LAPOLLA INDUSTRIES, INC., a Delaware Corporation (“Company”) and Paul Smiertka (“Executive”). W I T N E S S E T H: WHEREAS, Company desires to employ Executive and Executive desires to accept such employment in an executive capacity, subject to the terms and conditions hereinafter set forth. NOW THEREFORE, the parties hereto, in consideration of the premises and mutual promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, agree as follows: 1.EMPLOYMENT TERM.Company hereby agrees to employ the Executive, and the Executive hereby accepts such employment for a period beginning on the Effective Date and ending December 31, 2010, unless sooner terminated in accordance with Section 6 hereof (“Employment Period”). 2.POSITION; DUTIES.During the Employment Period, Executive shall hold the title and position of Chief Financial Officer and Treasurer of the Company and shall have the duties and responsibilities usually vested in such capacity, as determined from time to time by the Chairman of the Board, Board of Directors, Chief Executive Officer, and By-laws. 3.MANNER OF PERFORMANCE.Executive shall serve the Company and devote all his business time, his best efforts and all his skill and ability in the performance of his duties hereunder.Executive shall carry out his duties in a competent and professional manner, to the reasonable satisfaction of the Chairman of the Board, Board of Directors and Chief Executive Officer of the Company, and shall work with other Executives of the Company and generally promote the best interests of the Company and its stockholders. Executive shall not, in any capacity engage in any activity which is, or may be, contrary to the welfare, interest or benefit of the business now or hereafter conducted by the Company. 4.COMPENSATION AND RELATED MATTERS.Executive’s compensation for his services shall be as follows: 4.1Base Compensation.During the Employment Period, Executive shall receive an annual base salary ("Annual Base Salary") of $160,000, payable in accordance with the Corporation’s normal payroll practices. Executive’s Annual Base Salary will be reviewed on an annual basis by the Compensation Committee of the Board of Directors and may be increased from time to time, in the discretion of the Compensation Committee.The term Annual Base Salary as utilized in this Agreement shall refer to Annual Base Salary as adjusted from time to time. 4.2Annual Bonus.As determined by the Compensation Committee of the Board of Directors, Executive shall be eligible for bonus consideration (“Bonus”) as and if bonuses are paid to other Executives on an annual basis. 4.3Awards.During the Employment Period, Executive shall be entitled to earn awards under equity or other plans or programs that the Company may from time to time, in its discretion, determine to put into effect. The administrator of these plans or programs shall determine the terms, conditions, performance criteria and restrictions of the awards. 4.4Compensation and Benefit Programs. During the term of Executive’s employment hereunder, Executive shall be entitled to participate in the following plans as they may exist from time to time during the term hereof, to wit, any and all medical, dental, hospitalization, accidental death and dismemberment, disability, travel and life insurance plans, and any and all other plans as offered by the Company from time to time to its Executives, including savings, pension, profit-sharing, stock options, and deferred compensation plans, subject to the general eligibility and participation provisions set forth in such plans. 4.5Vacation Time and Other Benefits.Executive shall be entitled to three weeks of vacation without loss of compensation each year during the Employment Period.For the purposes of this Section 4.5, a year shall begin on January 1, 2008.Vacation will be taken at such times as the Executive and the Corporation shall mutually determine and provided that no vacation time shall interfere with the duties required to be rendered by Executive hereunder. Notwithstanding the foregoing, as an officer of Corporation, Executive is expected to utilize his vacation time judiciously and so as not to jeopardize the business of the Corporation.Unused vacation may not be carried forth to the next calendar year without prior written consent by the Corporation, except that no written consent is required for carrying over a maximum of five (5) days to any subsequent year.
